Defendant’s release on parole during the pendency of this appeal did not mandate dismissing the appeal as moot (see People v Santiago, 17 NY3d 246 [2011]; see also People v Paulin, 17 NY3d 238 [2011]). Accordingly, we review defendant’s arguments on the merits, and find that substantial justice does not dictate denial of resentencing pursuant to the Drug Law Reform Act of 2009. We leave the length of the new sentence to the discretion of Supreme Court. Concur — Tom, J.E, Saxe, Catterson, Moskowitz and Acosta, JJ.
The decision and order of this Court entered herein on June 30, 2011 (85 AD3d 690) is hereby recalled and vacated (see 2012 NY Slip Op 60623[U] [decided simultaneously herewith]).